                                           Case 3:20-cv-09247-SI Document 115 Filed 04/21/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     SECURITIES AND EXCHANGE                             Case No. 20-cv-09247-SI
                                         COMMISSION,
                                  10                                                         ORDER ON MOTION OF RECEIVER
                                                         Plaintiff,
                                  11                                                         Re: Dkt. No. 92
                                                   v.
                                  12
Northern District of California
 United States District Court




                                         SILICONSAGE BUILDERS, LLC, et al.,
                                  13
                                                         Defendants.
                                  14

                                  15            On March 19, 2021, the Receiver, David Stapleton, filed a motion for leave to:
                                  16            (1) Employ counsel;
                                  17            (2) Identify 2101 Alum Rock, LLC as being within the scope of the receivership estate;
                                  18            (3) Establish procedures to maintain investor confidentiality; and
                                  19            (4) Establish procedures for providing notice of certain matters to investors and creditors.
                                  20   Dkt. No. 92. Pursuant to Local Rule 7-2(b), the Court hereby finds the matter appropriate for
                                  21   resolution without oral argument and hereby VACATES the April 23, 2021 hearing.
                                  22            The first two items, (1) and (2) above, are entirely unopposed and are therefore GRANTED.
                                  23   Dkt. No. 106 (SEC’s Statement of Non-Opposition); Dkt. No. 105 (Sanjeev Acharya’s Statement of
                                  24   Non-Opposition); Dkt. No. 100 (Western Alliance Bank’s Limited Objection to items (3) and (4)
                                  25   only).
                                  26            On March 25, 2021, Western Alliance Bank (“WAB”), a creditor in this action, filed limited
                                  27   objections to the Receiver’s motion. With respect to (3), WAB opposes the Receiver’s plan not to
                                  28   disclose investor’s names and contact information for purposes of proofs of service. The Receiver
                                           Case 3:20-cv-09247-SI Document 115 Filed 04/21/21 Page 2 of 3




                                   1   explains his plan as follows:

                                   2          This case involves a few hundred individual investors. In order to protect their
                                              privacy, where the Receiver serves these investors by mail and would otherwise
                                   3          include their mailing information on the certificate of service, the Receiver will
                                              prepare the certificate of service for the service on the investors as normal and will
                                   4          maintain it, but will not file that certificate with the Court. Instead, the Receiver will
                                              file a declaration testifying to the service of the investors without including their
                                   5          names and addresses and will file that declaration with the Court and post it on the
                                              website. This procedure will only be used for investors, including noteholders, and
                                   6          not for creditors or other parties in interest. Any document that contains investor
                                              email information will also be redacted before filing with the Court.
                                   7
                                       Dkt. No. 100 at 2.1 WAB argues “all parties claiming against or benefitting from the receivership
                                   8
                                       should make their presence and identities known” and opposes the Receiver’s plan to maintain
                                   9
                                       investor confidentiality.
                                  10
                                              The Court disagrees with WAB and finds the Receiver’s proposed course reasonable for
                                  11
                                       proof of service. In the event names and contact information of investors become relevant for more
                                  12
Northern District of California




                                       substantive purposes, the parties are not precluded from raising this issue again with the Court as
 United States District Court




                                  13
                                       necessary.
                                  14
                                              With respect to (4), WAB does not oppose the Receiver’s plan regarding service of pleadings
                                  15
                                       so long as an order approving such service does not supersede or inhibit WAB’s ability to receive
                                  16
                                       notifications via ECF. The Court’s understanding is that so long as WAB has appeared in the case
                                  17
                                       its counsel should receive ECF notifications.
                                  18
                                              As such the Court GRANTS Mr. Stapleton’s motion as follows:
                                  19
                                              1) The Receiver’s retention of Smiley Wang-Ekvall, LLP, as his counsel is approved, with
                                  20
                                       the allowance and payment of its fees subject to the Court’s approval;
                                  21
                                              (2) 2101 Alum Rock, LLC is one of the Receivership Entities, as that term is defined in the
                                  22
                                       Receivership Order (Dkt. No. 63);
                                  23
                                              (3) The procedures set forth in the motion (Dkt. No. 92) to protect the privacy of investors,
                                  24
                                       including noteholders, is approved; and
                                  25
                                              (4) The Receiver is authorized to effectuate service of the notice of matters that do not
                                  26
                                  27
                                              1
                                  28            For ease of reference, page number citations refer to the ECF branded number in the
                                       upper right corner of the page.
                                                                                        2
                                           Case 3:20-cv-09247-SI Document 115 Filed 04/21/21 Page 3 of 3




                                   1   directly impact a particular creditor or investor by posting the notice and related pleadings on the

                                   2   website that is maintained for this receivership and which appears at www.siliconsagereceiver-

                                   3   ship.com, unless a creditor or investor notifies the Receiver's counsel by email or mail that the

                                   4   creditor or investor opts out and would like to continue to receive notices by mail.

                                   5

                                   6          IT IS SO ORDERED.

                                   7   Dated: April 21, 2021

                                   8                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
